Citation Nr: 0107502	
Decision Date: 03/14/01    Archive Date: 03/21/01

DOCKET NO.  00-09 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
degenerative disc disease of the lumbar spine with regional 
midthoracic myofascial pain syndrome.  

2.  Entitlement to an evaluation in excess of 10 percent for 
the veteran's left shoulder calcific tendonitis. 

3.  Entitlement to an evaluation in excess of 10 percent for 
degenerative changes of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION


The veteran had active duty from April 1977 to April 1997. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Lincoln, 
Nebraska, regional office (RO) of the Department of Veterans 
Affairs (VA).  

The record indicates that a notice of disagreement with a 
September 1997 rating decision was received in September 
1997.  This notice of disagreement concerned the issues of 
entitlement to service connection for hearing loss of the 
right ear, entitlement to service connection for bilateral 
tinnitus, entitlement to service connection for a left 
Achilles tendon disability, entitlement to an evaluation in 
excess of 20 percent for a lumbar spine disability, and 
entitlement to an evaluation in excess of zero percent for 
calcific tendonitis of the left shoulder.  A statement of the 
case for these issues was sent to the veteran in October 
1997, and a supplemental statement of the case was sent in 
March 1998.  The veteran was informed by letter in March 1998 
that a substantive appeal would be required in order to 
complete his appeal of these issues, and that it must be 
submitted by September 19, 1998.  The veteran did not submit 
a substantive appeal.  Therefore, the issues of entitlement 
to service connection for hearing loss of the right ear, for 
bilateral tinnitus, and for a left Achilles tendon disability 
are not on appeal.  The issues of the evaluation of the 
veteran's lumbar spine disability and left shoulder 
disability are before the Board not as the result of an 
appeal of the September 1997 rating decision, but due to an 
appeal of an October 1999 rating decision.  

In addition to the issues listed on the first page of this 
decision, the statement of the case mailed to the veteran in 
December 1999 included the issues of entitlement to an 
evaluation in excess of 30 percent for a left knee 
disability, and entitlement to a total disability rating for 
individual unemployability due to service connected 
disabilities.  However, a review of the record indicates that 
the veteran's December 1999 notice of disagreement did not 
include either of these issues.  Furthermore, his March 2000 
substantive appeal specifically stated that he wished to drop 
his claim for entitlement to a total rating due to individual 
unemployability.  An appeal consists of a timely filed notice 
of disagreement in writing and, after a statement of the case 
has been furnished, a timely filed substantive appeal.  
38 C.F.R. § 20.200.  A written communication from a claimant 
or his or her representative expressing dissatisfaction or 
disagreement with an adjudicative determination by the agency 
of original jurisdiction and a desire to contest the result 
will constitute a notice of disagreement.  While special 
wording is not required, the notice of disagreement must be 
in terms which can be reasonably construed as disagreement 
with that determination and a desire for appellate review.  
If the RO gave notice that adjudicative determinations were 
made on several issues at the same time, the specific 
determinations with which the veteran agrees must be 
identified.  38 C.F.R. § 20.201.  As the veteran did not 
submit a notice of disagreement with the issues of 
entitlement to an evaluation in excess of 30 percent for a 
left knee disability and entitlement to a total disability 
rating for individual unemployability, and did not submit a 
substantive appeal with the issue of entitlement to a total 
rating due to individual unemployability, these issues are 
not included on appeal to the Board.


REMAND

The veteran contends that the evaluations assigned to his 
service connected disabilities are inadequate to reflect 
their current level of severity.  He argues that symptoms of 
his lumbar spine disability and left shoulder disability 
include pain and weakness, and that this results in a greater 
level of disability than is reflected by the evaluations 
currently assigned to these disabilities.  

The veteran was afforded a VA examination of his joints in 
September 1999.  The examiner noted that there was no access 
to any of the veteran's previous records.  During the 
examination, the veteran complained of weakness and pain of 
his left shoulder, which was increased on flare-ups.  He also 
complained of weakness and pain of his lumbar spine.  
However, the examination did not address the degree of 
additional disability, if any, that results from pain and 
weakness.  Moreover, it was not noted if the veteran's 
disabilities are productive of incoordination and excess 
fatigability.  The United States Court of Appeals for 
Veterans Claims (Court) has stated that these factors must be 
addressed in the evaluation of the veteran's disabilities.  
See DeLuca v. Brown, 8 Vet. App. 321 (1995).

Therefore, in order to ensure that the VA has met its duty to 
assist the veteran in developing the facts pertinent to the 
claim and to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his 
disabilities since August 1998.  After 
securing the necessary release, the RO 
should obtain these records and associate 
them with the claims folder.  

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and severity of his service 
connected lumbar spine disability, left 
shoulder disability, and right knee 
disability.  The claims folder must be 
made available to the examiner for review 
in conjunction with the examination.  All 
indicated tests and studies should be 
conducted.  The range of motion for the 
pertinent joints should be expressed in 
degrees.  The examiner(s) should comment 
on the functional limitations, if any, 
caused by the veteran's service connected 
disabilities.  With respect to the 
subjective complaints of pain, the 
examiner is requested to specifically 
comment on whether pain is visibly 
manifested on movement of the joints, the 
presence and degree of, or absence of, 
muscle atrophy attributable to the 
service connected disabilities, the 
presence or absence of changes in 
condition of the skin indicative of 
disuse due to the service connected 
disabilities, or the presence or absence 
of any other objective manifestation that 
would demonstrate disuse or functional 
impairment due to pain attributable to 
the service connected disabilities.  The 
presence or absence of weakness, 
incoordination, and excess fatigability 
should also be noted, and any additional 
functional limitation as a result of 
these factors should be described.  If 
possible, any additional impairment of 
the range of motion of the pertinent 
joints due to pain, weakness, 
incoordination, and excess fatigability 
should be expressed in terms of degrees.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





